Name: 2010/786/EU: Commission Decision of 17Ã December 2010 granting derogations for implementing Regulation (EC) NoÃ 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning with regard to Belgium, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Hungary, Malta, Poland, Portugal, Finland and the United Kingdom (notified under document C(2010) 9126)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  economic analysis;  employment;  education;  information technology and data processing
 Date Published: 2010-12-18

 18.12.2010 EN Official Journal of the European Union L 335/66 COMMISSION DECISION of 17 December 2010 granting derogations for implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning with regard to Belgium, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Hungary, Malta, Poland, Portugal, Finland and the United Kingdom (notified under document C(2010) 9126) (Only the Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Maltese, Polish, Portuguese and Spanish texts are authentic) (2010/786/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (1), and in particular Article 6(3) thereof, Having regard to the requests made by the Kingdom of Belgium, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Portuguese Republic, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland, Whereas: (1) In accordance with Article 3 of Regulation (EC) No 452/2008, it applies to the production of statistics in three specific domains. (2) Article 6(3) of Regulation (EC) No 452/2008 provides for, if necessary, limited derogations and transition periods for one or more Member States, both to be based upon objective grounds. (3) It emerges from the information provided to the Commission that the Member States requests for derogations are due to the need for major adaptations to national statistical systems in order to comply in full with Regulation (EC) No 452/2008. (4) Such derogations should be therefore granted as requested to Belgium, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Hungary, Malta, Poland, Portugal, Finland and the United Kingdom. (5) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Derogations are hereby granted to the Member States as set out in the Annex. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Portuguese Republic, the Republic of Finland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 17 December 2010. For the Commission Olli REHN Member of the Commission (1) OJ L 145, 4.6.2008, p. 227. ANNEX Derogations from Regulation (EC) No 452/2008, as implemented by the Commission, concerning Domain 1: Education and training systems Member State Tables and breakdowns End of derogation Belgium Personnel data shall be transmitted annually to the Commission (Eurostat) by 30 November in year t + 2 (tables PERS_ENRL2 and PERS1) 31 December 2013 Graduates/graduations data shall be transmitted annually to the Commission (Eurostat) by 31 December in year t + 2 (tables GRAD2, GRAD4 and GRAD5) 31 December 2013 Education expenditure data shall be transmitted annually to the Commission (Eurostat) by 31 December in year t + 2 (tables FIN_ENRL2, FINANCE1 and FINANCE2)) 31 December 2013  Number of students in full-time, part-time and full-time equivalents in private institutions (rows C1, C2, C3, C4) in table ENRL1a 31 December 2013  Number of new entrants in ISCED level 5B (column 4) in table ENTR2 31 December 2012  Number of new entrants in ISCED level 6 (column 5) in table ENTR2 31 December 2013  Number of new entrants in ISCED level 5B (column 3) in table ENTR3 31 December 2012  Number of new entrants in ISCED level 6 (column 4) in table ENTR3 31 December 2013  Number of first-time graduates for ISCED levels 3 and 4 (columns 9, 10, 11, 19) in table GRAD2 31 December 2012  Number of first-time graduates for ISCED level 5A (columns 19, 20, 21, 22) in table GRAD4 31 December 2013  Number of first-time graduates for ISCED level 5B (column 23) in table GRAD4 31 December 2013  Number of students with coverage adjusted to statistics on education personnel in private institutions (rows C1, C2, C3) in table PERS_ENRL2 31 December 2013  Number of classroom teachers and academic personnel in private institutions (rows A50, A51, A52, A53) in table PERS1 31 December 2013  Number of classroom teachers at ISCED levels 3 and 4 general and vocational programmes (columns 7, 8, 12 and 13) in table PERS1 31 December 2013  Number of classroom teachers in vocational school-based and vocational school and work-based programmes (columns 9, 10, 14 and 15) in table PERS1 31 December 2013  Number of students with coverage adjusted to statistics on educational finance in private institutions (rows C1, C2, C3) in table FIN_ENRL2 31 December 2013  Education expenditure by ISCED levels 2, 3 and 4 (columns 3, 6 and 10) in table FINANCE1 31 December 2013  Education expenditure regarding intergovernmental transfers for education (rows C7 and C8) in table FINANCE1 31 December 2013  Education expenditure of other private entities to public institutions (row E1) in table FINANCE1 31 December 2013  Education expenditure by ISCED levels 2, 3 and 4 (columns 3, 6 and 10) in table FINANCE2 31 December 2012  Expenditure in all private institutions (rows W6, W13, W14, W15, W20, W21, W22, W30, W40) in table FINANCE2 31 December 2013  Number of students by age, sex and region, table REGIO2 31 December 2013 Germany Education expenditure data shall be transmitted annually to the Commission (Eurostat) by 31 March in year t + 3 31 December 2013  Students enrolled in ISCED level 6 for tables ENRL1, ENRL1a, ENRL5, ENRL8, FIN_ENRL2, REGIO1, REGIO2 31 December 2013  Entrants in ISCED level 6 for tables ENTR2, ENTR3 31 December 2013  Number of students by modern foreign languages studied total (row A1) for table ENRLLNG2 31 December 2013 Estonia  Expenditure of other private entities to educational institutions in table FINANCE1 rows E10, E11 31 December 2013  Expenditure in public institutions in table FINANCE2 rows A2, A13, A14, A15, A20, A21, A22, A40 31 December 2013  Expenditure in all private institutions in table FINANCE2 rows W6, W13, W14, W15, W20, W21, W22, W30, W40 31 December 2013 Ireland  Number of classroom teachers at ISCED levels 2 and 3 (columns 5, 6, 7, 8, 9, 10) in table PERS1 31 December 2013  Number of academic staff at ISCED levels 5B and, 5A and 6 (columns 17 and 18) in table PERS1 31 December 2013  Expenditure of households to educational institutions in table FINANCE1 rows H1, H4, H5, H18, H20 31 December 2013  Expenditure of other private entities to educational institutions in table FINANCE1 rows E1, E4, E5, E10, E11, E12, E20 31 December 2013  Expenditure in all private institutions in table FINANCE2 rows W6, W13, W14, W15, W30, W40 31 December 2013  Number of students enrolled in private institutions for tables ENRL1, ENRL1_adult, ENRL1a (rows C1-C4), ENRL5, ENRL8, REGIO1, ENRLLNG1 and ENRLLNG2 31 December 2013  Number of new entrants in private educational institutions for tables ENTR2, ENTR3. 31 December 2013  Number of students enrolled in private educational institutions (rows C1, C2, C3) in table PERS_ENRL2 31 December 2013  Number of classroom teachers and academic personnel in private institutions (rows A50, A51, A52, A53) in table PERS1 31 December 2013 Greece  Number of new entrants at ISCED level 6 in table ENTR3 31 December 2013  Number of graduations by field of education at ISCED levels 3 and 4 (columns 1 and 2) in table GRAD5 31 December 2013  Classroom teachers and academic staff by age at ISCED levels 2, 3, 4, 5 and 6 in table PERS1 31 December 2013  Table FIN_ENRL2 31 December 2013  Table FINANCE1 31 December 2013  Table FINANCE2 31 December 2013 Spain  Classroom teachers in ISCED level 3 general and all vocational programmes (columns 7, 8) 31 December 2013  Total payments for educational goods and services other than to educational institutions in table FINANCE1, row H18 31 December 2013  Payments to educational institutions in table FINANCE1, rows E1, E4 31 December 2013  Financial aid to students in table FINANCE1, rows E10, E11 31 December 2013 France Enrolments and entrants data shall be transmitted annually to the Commission (Eurostat) by 31 October in year t + 2 (tables ENRL1, ENRL1_Adult, ENRL1a, ENRL5, ENRL8, ENTR2, ENTR3) 31 December 2013  Number of students enrolled full-time (rows A109 to A216) in table ENRL1 31 December 2013  Number of students in adult education programmes enrolled full-time (rows A73 to A144) in table ENRL1_Adult 31 December 2013  Number of students in full-time, part-time and full-time equivalents (rows A5 to A13, B2, B3, B4, C2, C3, C4) in table ENRL1a 31 December 2013  Number of new entrants in ISCED level 5B (column 4) in table ENTR2 31 December 2013  Number of new entrants in ISCED level 5B (column 3) in table ENTR3 31 December 2013  Number of first-time graduates for ISCED levels 3 and 4 (columns 9, 10, 11, 19) in table GRAD2 31 December 2013  Number of graduates at ISCED level 4 by age and sex (rows A2 to A27, A30 to A55, A58 to A83) in table GRAD2 31 December 2013  Number of graduates at ISCED levels 5 and 6 (all rows and columns) in table GRAD4 31 December 2013 Italy Graduates/graduations data at ISCED level 5, 2nd degrees and ISCED level 6 for table GRAD5 shall be transmitted annually to the Commission (Eurostat) by 1 March in year t + 3 (columns 8, 12, 13 and 14 in table GRAD5) 31 December 2013  Number of new entrants by age at ISCED levels 4, 5B and 6 (columns 2, 3, 4) in table ENTR2 31 December 2013  Number of graduations by field of education at ISCED levels 3 and 4 (columns 1 and 2) in table GRAD5 31 December 2013  Classroom teachers and academic staff in private institutions (rows A50, A51, A52, A53) in table PERS1 31 December 2013 Hungary  Expenditure of other private entities to educational institutions in table FINANCE1 rows E1, E4, E5, E20 31 December 2012  Expenditure in all private institutions in table FINANCE2 rows W (W6, W13, W14, W15, W20, W21, W22, W30, W40) 31 December 2013 Malta  Number of students enrolled in private institutions for tables ENRL1, ENRL1a (rows C1-C4), ENRL5, ENRL8, REGIO1, ENRLLNG1 and ENRLLNG2 31 December 2013  Table ENRL1_Adult 31 December 2013  Number of new entrants in private educational institutions for tables ENTR2, ENTR3 31 December 2013  Number of students enrolled in private educational institutions (rows C1, C2, C3) in table PERS_ENRL2 31 December 2013  Number of classroom teachers and academic personnel in private institutions (rows A50, A51, A52, A53) in table PERS1 31 December 2013  Expenditure variables in table FINANCE1 rows C10-C14, F1-F20, G5b, G10-G14, H1-H5b, H15-H20, E10-E12, N5b and columns 7, 8, 10, 12, 13, 14. 31 December 2013  Expenditure variables in table FINANCE2 rows A30, X30 and columns 7, 8, 10, 12, 13, 14 31 December 2013 Poland  Number of students by country of citizenship at ISCED level 5B (row 3) in table ENRL8 31 December 2013  Number of new entrants by sex and age at ISCED level 6 (column 5) in table ENTR2 31 December 2013  Number of new entrants by field of education at ISCED level 6 (column 5) in table ENTR3 31 December 2013  Number of first-time graduates at ISCED level 4 (row 19) in table GRAD2 31 December 2013  Central, regional and local government expenditure (rows C1, C2, C3, C4, R1, R2, R3, R4, L1, L2, L3, L4) in table FINANCE1 31 December 2013  Funds from international agencies and other foreign sources (rows F5, F9, F20) in table FINANCE1 31 December 2013  Expenditure of households to educational institutions (rows H1, H4) in table FINANCE1 31 December 2013  Expenditure of other private entities to educational institutions in table FINANCE1 rows E1, E4, E5, E10, E11, E12, E20 31 December 2013  Private expenditure to educational institutions (rows P1, P4) in table FINANCE1 31 December 2013  Expenditure in all private institutions in table FINANCE2 rows W (W6, W13, W14, W15, W20, W21, W22, W30, W40) 31 December 2013 Portugal  Number of students enrolled full-time (rows A109-A216) in table ENRL1 31 December 2013  Number of students enrolled full-time (rows A73-A144) in table ENRL1_Adult 31 December 2013  Full-time equivalent conversion factor (row S7), number of students in school and work-based programmes in ISCED levels 3 and 4 (rows A4, A8, A11, A13); students enrolled full-time (rows A5-A13, B2-B4, C2-C4) in table ENRL1a 31 December 2013  Number of post-doctorate degrees (column 18) in GRAD4 31 December 2013  Number of graduations by field of education in ISCED levels 3 and 4 (columns 1 and 2), number of post-doctorate degrees in ISCED level 6 (column 14) in table GRAD5 31 December 2013  Number of students in part-time/full-time/full-time equivalent (rows A1-C9); school/work-based in ISCED levels 3 and 4 (columns 9, 10, 14, 15) in table PERS_ENRL2 31 December 2013  Number of classroom teachers and academic staff in part-time/full-time/full-time equivalent (rows A37-A61 except columns 16), breakdowns ISCED levels 5B, 5A/6 (columns 17-18) in table PERS1 31 December 2013  Breakdowns ISCED levels 4, 5B, 5A/6 (columns 10-15) in table FINANCE1 31 December 2013  Intergovernmental transfers for education (row R8); transfers and payments for education to private entities (rows R10-R14); total regional government expenditure for education (row R20) in table FINANCE1 31 December 2013  Direct expenditure for educational institutions (rows L1-L5a); transfers and payments for education to private entities (rows L10-L14); total local government expenditure for education (row L20) in table FINANCE1 31 December 2013  Expenditure of all levels of government combined (rows G1-G14) in table FINANCE1 31 December 2013  Funds from international agencies and other foreign sources (rows F2-F3, F5-F5c, F9, F20) in table FINANCE1 31 December 2013  Expenditure of households (rows H1, H4, H5) in table FINANCE1 31 December 2013  Expenditure of other private entities (rows E1, E4-E5, E5c, E10-E12, E20) in table FINANCE1 31 December 2013  Total private expenditure (rows P1-P20) in table FINANCE1 31 December 2013  Combined public, private and international expenditure (rows N1-N20) in table FINANCE1 31 December 2013  Breakdowns ISCED levels 4, 5B, 5A/6 (columns 10-15) in table FINANCE2 31 December 2013  Expenditure in all private institutions (rows W6, W13-W15, W20-W22, W30, W40) in table FINANCE2 31 December 2013  Number of students in part-time/full-time/full-time equivalents (rows A1-C3) in table FINANCE_ENRL2 31 December 2013  Table ENRLLNG1 31 December 2013  Table ENRLLNG2 31 December 2013 Finland Personnel data shall be transmitted annually to the Commission (Eurostat) by 31 December in year t + 2 (tables PERS_ENRL2 and PERS1) 31 December 2013  Number of students by modern foreign languages studied at ISCED level 3 (column 3) in table ENRLLNG1 31 December 2013 United Kingdom  Number of graduates at ISCED level 4 (columns 12, 13, 14, 15, 16, 17, 18, 19) in table GRAD2 31 December 2013  Number of classroom teachers at ISCED level 4 (columns 11, 12, 13, 14, 15) in table PERS1 31 December 2013  Number of academic staff at ISCED levels 5B and, 5A and 6 (columns 17 and 18) in table PERS1 31 December 2013  Number of students by modern foreign language studied at ISCED levels 1 and 2 (columns 1 and 2) in table ENRLLNG1 31 December 2013  Number of students by number of modern foreign languages studied at ISCED levels 1 and 2 (columns 1, 2, 3, 4, 5, 6, 7, 8) in table ENRLLNG2 31 December 2013 Derogations from Regulation (EC) No 452/2008, as implemented by the Commission, concerning Domain 2: Participation of adults in lifelong learning In the Republic of Finland, the data collection for the first survey on the participation and non-participation of adults in lifelong learning (Adult Education Survey) shall take place between 1 January 2012 and 31 December 2012. The reference period for which the data on participation in lifelong learning activities are collected shall be the 12 months prior to the data collection period.